Citation Nr: 1533779	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, M.V.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 20, 2000 to August 16, 2000 and from March 2001 to October 2002.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing in April 2015 before the undersigned.  A copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD due to military sexual trauma (MST) and/or an incident during which he was a passenger in a vehicle and feared for his life.  See Transcript of Record at 4-7; May 2013 DRO Conference Report (reporting experience as passenger in vehicle that ran off the road and subsequently experiencing panic attacks when riding in vehicles as passenger).

Additional information is required before the Veteran's claim can be adjudicated.  The Veteran submitted additional evidence regarding his claim for PTSD due to MST in a December 2014 statement and during his April 2015 Board hearing, and the RO is still working on obtaining alternate evidence based on the Veteran's reports.  See December 2014 PTSD Stressor Statement (providing name of alleged assault perpetrator and indicating VA treatment in Bonham and Dallas).

Further, evidence in the claims file suggests that there may be outstanding relevant service records, VA treatment records, and Vet Center records.  Medical Board documents reveal that he reported having received counseling and was evaluated or treated for a mental condition.  See March 2002 Medical Board Report of Medical History (reporting having received counseling from Chaplain Tuloss, having been evaluated by SGT Hernandez, and endorsing having been evaluated or treated for a mental condition); see also Transcript of Record at 10 (reporting having been evaluated by a mental health professional during his service in Germany); April 2004 VA Mental Health Treatment Records (reporting diagnosis and treatment of depression in service after thoughts of hurting sergeants).  It is unclear whether efforts were made to obtain any documents related to a psychiatric diagnosis or treatment.  

In addition, during his April 2015 Board hearing the Veteran reported that he was participating in a VA PTSD program, taking medication for schizophrenia, and had received treatment at the Fort Worth Vet Center, and a VA notice of hospital admission reveals that he was hospitalized in September 2014 for polysubstance abuse.  See Transcript of Record at 21 (reporting taking medication for schizophrenia and treatment at Vet Center in Fort Worth, Bonham, and the Dallas VAMC).  The record does not contain record from any Vet Center or any VA treatment records from the Veteran's September 2014 admission or the PTSD program that he began in approximately March 2015.

Finally, the RO should schedule the Veteran for an VA psychiatric examination and obtain an opinion clarifying his psychiatric diagnoses as well as the etiology of any diagnoses he has had since filing his service connection claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records and mental health/psychiatric treatment records.  If these records are not available, a negative reply is required.

2.  Make arrangements to obtain the Veteran's complete service personnel records, to include records of any disciplinary actions, investigations, etc.  (The record appears to indicate that relevant evidence may have been received via a floppy disk, but was not scanned because a floppy disk drive was unavailable.  See September 2014 Military Personnel Record (noting documents were unscannable due to unsupported file type-floppy disk).)  

If these records are not available, a negative reply is required.

3.  Make arrangements to obtain the Veteran's complete treatment records from the Fort Worth Vet Center.  

4.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from October 2002 to August 2003 and from August 2014 forward.  

5.  Undertake efforts to verify the Veteran's reported stressors, including those involving military sexual trauma.  See VA Form 21-0781a, dated December 3, 2014, and BVA Hearing Transcript, dated April 29, 2015.

6.  Thereafter, schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

(a)  The examiner should identify all psychiatric disorders found to be present (i.e., PTSD, depression, schizophrenia, etc.)

(b)  In regard to EACH diagnosed condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the in-service stressors described by the Veteran (i.e., military sexual trauma, an incident during which he was a passenger in a vehicle and feared for his life, and/or an experience as passenger in vehicle that ran off the road).  

In providing this opinion, the examiner must acknowledge the Veteran's complaints during service in March 2002 of nervous trouble, frequent trouble sleeping, and depression or excessive worry.  At that time, he explained that he tried relaxing, got breathless and frustrated and "real edgy," felt troubled, and alot of times depressed.  See Service treatment record(s), dated March 27, 2002.  The examiner must also acknowledge the Veteran's statement made after service on evaluation in April 2004 that he was first diagnosed with depression in the military and saw a psychiatrist because he was having thoughts about hurting the sergeants.  See VA mental health note, dated April 19, 2004.  Further, the examiner must acknowledge the lay statements of record concerning observations of changes in the Veteran's behavior following his separation from service.  See Statements from E.C., J.M., L.H., K.S., submitted in December 2011; and from C.M., J.J., submitted in September 2012.   

(c)  If a diagnosis of PTSD is deemed appropriate, the examiner should clearly explain how the diagnostic criteria are met and comment upon the link between any in-service stressors and the Veteran's symptoms. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Finally, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


